DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action:1, 2 , 4, 6-9, 11, 13-16, and 19-26
The following claim(s) is/are amended: 1, 2, 4, 6, 7, 8, 9, 11, 13, 14, 15, 16, 19, and 20
The following claim(s) is/are new: 21-26
The following claim(s) is/are cancelled: 3, 5, 10, 12, 17, 18
Claim(s) rejected: 1, 2, 4, 6-9, 11, 13-16, and 19-26.

Previous Objections Withdrawn
Objection to specification is withdrawn based on the amendment to specification.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley (US 20090193039A1, hereinafter “Bradley”).

Regarding claim 1, Bradley teaches a system comprising: a non-transitory memory storing instructions (Fig. 1 shows computer system and structure comprising data store, hard disks, processor, and memory.)
and a processor coupled to the non-transitory memory and configured to execute the instructions to cause the system to (Fig. 1 shows computer system and structure comprising data store, hard disks, processor, and memory.)
in response to a determination that user data associated with a user and stored in a relational database (Para 0005: “The system makes use of various tools for data import, utilizes commercial relational databases for data aggregation…” Para 0008: “A user interface allows an end-user of the system to configure specific data preparation and analysis steps for a particular application (e.g. predicting the likelihood that a product will sell, given historical transactional sales data.” Para 0693: “Database (string): Database containing the source datasets for model building User and product data is stored in the relational database.” User data is stored in relational database. Fig. 33 shows tables that shows different fields associated with a user/customer/buyer) configured for processing with a structured query language (SOL) query is available (Para 0245: “[Optional] Query (string): SQL query used to populate the table.” Para 0416: “A SQL script is executed 148 against the given database to create the table structure described in FIG. 4 for storing the system metadata.”) retrieve a training data set associated with a the user (Para 0008: “These operations include import of source data into relational databases, aggregating source data for analysis or reporting, computation of reports, and building and evaluating data mining models…” Source data is imported/retrieved which will become a training data to build models. Para 0727: “The remaining dataset cases are used to estimate the predictive model by applying the given algorithm and parameters to the given training set.”)
preprocess the training data set, the preprocessing including formatting the training data set (Para 0008: “A user interface allows an end-user of the system to configure specific data preparation and analysis steps for a particular application ( e.g. predicting the likelihood that a product will sell, given historical transactional sales data.” Necessary data preparation preprocessing is done to use them in building prediction model.) that enables a use of the formatted training data set in a machine learning model (Para 0305: “The Algorithm object specifies which statistical/ machine learning algorithm to apply when modeling a given dataset, and the specific algorithm parameters that are to be used when modeling the dataset.”) that uses an ensemble of decision trees (decision trees algorithm type can be chosen as shown in Fig. 22.) 
train, using the formatted training data set, the machine learning model (Para 0744: “Then, a model is built over the training set (with algorithm and parameters specified by the Algorithm object) (see Section Build Predictive Model for details).” Training data was prepared from source as discussed in previous limitation. Training data is used in building prediction models. “The Algorithm object specifies which statistical/machine learning algorithm to apply when modeling a given dataset…”) that uses the ensemble of decision trees (Fig. 22 shows algorithm type decision trees can be selected.)
convert the trained machine learning model into an the SQL query (Para 0678: “The Build Predictive Model task is used to construct a predictive model by applying a statistical/machine learning algorithm to a given dataset. Depending upon the algorithm that is selected for model building, the Build Predictive Model task may utilize SQL Server 2005 Analysis Services to build the predictive model.” Para 0763: “The Import Model Content task allows the analyst to export SQL Server 2005 Mining Model content from a given Analysis Server/ Analysis database and store it in a relational database table for querying. The ability to query this content via SQL is very useful to determine the patterns and trends that are extracted.” Machine learning model created using SQL server tool and then stored in a relational database so SQL queries can be applied. This implies that model can be converted into of SQL queries.)
run,execute the SQL query in the relational database that makes for making a prediction on the user data set (Para 0763: “The Import Model Content task allows the analyst to export SQL Server 2005 Mining Model content from a given Analysis Server/ Analysis database and store it in a relational database table for querying. The ability to query this content via SQL is very useful to determine the patterns and trends that are extracted.”)

Regarding claim 8 and 15, they are substantially similar to claim 1 and are rejected in the same manner, the same art and reasoning applying.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, 9, 11, 13, 14, 16, 19, 20, 21, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 20090193039A1) in view of Natekin & Knoll (“Gradient boosting machines, a tutorial,” hereinafter “Natekin”).

Regarding claim 2, Bradley teaches the method of claim 1.
Bradley does not explicitly teach wherein executing the instructions further causes the system to perform at least one iteration of: training a first decision tree to make a prediction using the formatted training data set; determining whether an error exists in the first decision tree; and in response to the determining that an the error exists, training a second 
Natekin, however, teaches wherein executing the instructions further causes the system to perform at least one iteration of: training a first decision tree to make a prediction using the formatted training data set (Section 6.1.2 para 4: "We train the models on one half the available data and validate it on the other part. The train/test separation is organized sequentially". Figure 7F; it shows the prediction from decision tree-based models. The decision tree models are first trained and then used for prediction)
determining whether an error exists in the first decision tree (Figure 7D: Figure 7D shows error graph from tree-based model)
and in response to the determining that an the error exists, training a second decision tree using the formatted training data set and the error (Section 1 para 3: “The main idea of boosting is to add new models to the ensemble sequentially. At each particular iteration, a new weak, base-learner model is trained with respect to the error of the whole ensemble learnt so far.” Section 3.2 para 2. “The commonly used base learner models can be classified into a three distinct categories: linear models, smooth models and decision trees.” Base learner models comprises decision trees. At each iteration, decision tree based-learner model is trained in response to the error) 
and generating the ensemble of decision trees to train the machine learning model (Section 6.1.3 para 3: “We shall proceed with boosting the additive GBM models, at first applying the linear base-learners and then the spline learners. Afterwards, the tree based base-learners will be applied to the same learning task in both additive and interaction-based forms.” Abstract: “Gradient boosting machines (GBM) are a family of powerful machine-learning techniques that have shown considerable success in a wide range of practical applications.” Section 3.2 para 2: “The commonly used base learner models can be classified into a three distinct categories: linear models, smooth models and decision trees.” GBM models, which are type of machine learning models, are trained using decision tree-based learners).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the machine learning model of Bradley with the training of machine learning models using decision trees as taught by Natekin which improves prediction accuracy of the models and reduces the model error in predicting the actual output values (Section 6.1.4 para 8, Figure 7F).

Regarding claim 4, Bradley and Natekin teach the method of claim 2.
Natekin also teaches wherein the performing the at least one iteration continues until the error graph converges (Section 6.1.4 Para 2: “The corresponding convergence plots with the bootstrap estimates of the number of iterations are presented on Figures 7A,B.” Figure 7 shows iterations will continue until the graph converges).

Regarding claim 7, Bradley and Natekin teach the method of claim 2.
Natekin also teaches wherein the machine learning model is one of a gradient boosting model or a random forest model (Section 1 Last Para: “In this article, we would provide the new comers to the GBMs with both the formal description of the method and with considerations for the model design, which are illustrated on a number of practical examples…In section II, we describe the boosting methodology and the gradient boosting algorithm in detail.” Gradient boosting model is discussed/used in Natekin).

Regarding claims 9, 11, and 14, they are substantially similar to claims 2, 4, and 7, and are rejected in the same manner, the same art, and reasoning applying.

Regarding claims 16, 19, and 20, they are substantially similar to claims 2, 13, and 14 and are rejected in the same manner, the same art, and reasoning applying.
Regarding claim 21, Bradley teaches the method of claim 1.
Bradley does not explicitly teach the method of wherein the machine learning model is configured such that the ensemble of decision trees run either in series or in parallel during the training the machine learning model (Section 7.2 Para 4: “…however, the learning algorithm still relies on the previously learned fits, by design. A different approach to parallelization of the GBMs would be to parallelize each of the boosting iterations, which can still bring improvement in the evaluation speed.”).

Regarding claims 23, 25, and 26, they are substantially similar to claims 21 and 4 and are rejected in the same manner, the same art, and reasoning applying.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 20090193039A1) in view of Jayaram (“How to use Python in SQL Server 2017 to obtain advanced data analytics.”)

Regarding claim 6, Bradley teaches the method of claim 1.
Jayaram also teaches wherein the trained machine learning model is converted to the SQL query using a python library (Para 8 and 9: “To run Python code in SQL Server, we have to install SQL Server 2017 CTP 2.0, with the Machine Learning Services with Python feature.” Section Execute Python Code in SQL Server: “Microsoft has made it possible to embed Python code directly in SQL Server databases by including the code as a T-SQL stored procedure.” DataType support section also shows various datatype conversion from SQL to Python or Python to SQL. The ML model can be deployed into SQL server using T-SQL script.).

Regarding claim 13, it is substantially similar to claim 6, and is rejected in the same manner, the same art, and reasoning applying.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 20090193039A1) in view of Natekin (“Gradient boosting machines, a tutorial,”) further in view of Baranauskas (“How many trees in a random forest?).

Regarding claim 22, Bradley and Natekin teaches the method of claim 2.
(Abstract: “The research reported here analyzes whether there is an optimal number of trees within a Random Forest, i.e., a threshold from which increasing the number of trees would bring no significant performance gain, and would only increase the computational cost. Our main conclusions are: as the number of trees grows, it does not always mean the performance of the forest is significantly better than previous forests (fewer trees),” Section 1 Second Last Para: “In this study, we have analyzed the performance of Random Forests as the number of trees grows (from 2 to 4096 trees, and doubling the number of trees at every iteration), aiming to seek out for a number (or a range of numbers) of trees from which there is no more significant performance gain, unless huge computational resources are available for large datasets.”).

Regarding claim 24, it is substantially similar to claim 22 and is rejected in the same manner, the same art and reasoning applying.

Response to Arguments
Applicant’s arguments filed on 01/22/2021 with respect to the 35 U.S.C. 103 rejections have been fully considered. Claims 1, 2, 4, 6, 7, 8, 9, 11, 13, 14, 15, 16, 19, and 20 have been amended and claims 21-26 have been added by the applicant. New amendments and new claims have been added in 103 rejection section and relevant citations have been provided. 

Applicant’s argument 1: In rejecting independent claim 1, 8, and 15, the Office Action cites paragraph [0763] of Bradley to allege that Bradley discloses “translat[ing] the trained machine learning model into an SQL query.” Applicant disagrees and notes that the cited paragraph of Bradley discusses storing SQL Server 2005 Mining Model content in a relational database table so that the content may be queried via SQL. This, however, is different from the above limitation where the machine learning model is translated or converted into an SQL query so that the SQL query, i.e., the machine learning model converted into the SQL query, is “in a server structure for making a prediction on the data,” as recited in claims 1, 8, and 15.

Response to argument 1: SQL server is used to build the predictive model. The model will be converted into SQL code once it is built as suggested in para 0678: “The Build Predictive Model task is used to construct a predictive model by applying a statistical/machine learning algorithm to a given dataset. Depending upon the algorithm that is selected for model building, the Build Predictive Model task may utilize SQL Server 2005 Analysis Services to build the predictive model.” The model will be a machine learning model that can give prediction on the dataset.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Q.I/ 
Examiner 
Art unit 2123
05/07/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123